DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit”, “calculation means”, “output means” in claim 1, “calculation means” in claim 2, “output means” in claim 3, “switch means”, “calculation means” “output means” in claim 4 and “comparison means”, “selection means”, “switch means” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
When looking to Applicant’s specification dated 12/20/2019, “the control unit includes a calculation means” (par. [0010]) and “a controller 50 is provided on the wiring15 substrate as an example of the control unit” (par. [0041] and Fig. 7). Therefore the Examiner is interpreting the control unit as a controller i.e. a processor. 

Similarly, the specification recites, “an output circuit 52 as an example 15of the output means” (par. [0042]), where “the output circuit 52 may be, for example, a semiconductor integrated circuit (IC: Integrated Circuit) including a CPU, memories such as ROM and RAM, a timer and others.” Therefore, the Examiner is interpreting the “output means” as an IC or CPU.
   Similarly, the specification recites “a switch device 53 as an example of the switch means” (par. [0042]) where “[t]he switch device 53 may be, for example, a known switching element such as a semiconductor switch (MOSFET, etc.)15” (par. [0052]). Therefore, the Examiner is interpreting the “switch means” as a semiconductor switch.
   Similarly, the specification recites “a comparison device 54 as an example of the comparison means15” (par. [0042]) where “The comparison device 54 may be, for example, a known comparison device, for example, an operational amplifier,25 a comparator and others” (par. [0053]). Therefore, the Examiner is interpreting the “comparison means” as an amplifier or comparator as supported in the specification.
Similarly, the specification recites “a selection circuit 55 as an 5example of the selection means” (par. [0042]) where “[t]he selection circuit 55 may be, for 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As noted in the 112(f) section above, the control unit and calculation means were indicated in the specification as being processors. However, the specification further states that “the control unit includes a calculation means” (par. [0010]). It is unclear whether the control unit is a single processor or multiple processors. Appropriate clarification or correction is respectfully requested. 
Also, the specification defines the controller 50 as “includes a calculation circuit 51 as an example of the calculation means25 of the present invention, an output circuit 52 as an example 15of the output means of the present invention, a switch device 53 as an example of the switch means of the present invention, a comparison device 54 as an example of the comparison means of the present invention, and a selection circuit 55 as an 5example of the selection means” (par. [0042]), which is further indicative that it is unclear what structure the controller represents.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brodard (Patent No. US 5,285,781) in view of Fukui (Publication No. JP 2010/094445).
Regarding claim 1, Brodard discloses an electrical stimulation treatment device comprising: 
a pair of application electrodes (Fig. 1a, (6), (6')) which are disposed at a site of the skin of a person to be treated where an electrical stimulation is to be given and which supply the electrical stimulation to the skin (Fig. 1a, (6), (6') and [Abstract], col. 1, lns. 7-13 and Col. 5, lns. 35-46: …a commercial computer 1 and a stimulation unit 2 connected by a detachable cable 3…  The stimulation unit 2…is controlled by a detachable and interchangeable information medium 4, which can be beforehand programmed as a function of the treatment required by each respective patient. The stimulation unit …housing 5 contains the component, mechanical and electronic parts.  It is equipped with four pairs of electrodes); and 
a control unit (Fig. 1a (2)) which is electrically connected to the application electrodes to control a magnitude of a stimulation supplied to the application electrodes (Fig. 1a, (6), (6'), (14) and Col. 5, lns. 42-46: The stimulation unit is designed according to a concept of the miniaturised walkman style.  Its housing 5 contains the component, mechanical and electronic parts.  It is equipped with four pairs of electrodes)
Brodard does not disclose to control a magnitude of a stimulation voltage supplied to the application electrodes; wherein
the control unit includes  
a calculation means for calculating a magnitude of the stimulation voltage which is to be output depending on a first maximum stimulation voltage set for each person to be treated and , an elapsed time or a stimulation frequency from the start of a stimulation session of a predetermined time, and 
an output means for outputting the stimulation voltage while increasing the voltage in a stepwise manner based on the calculation results of the calculation means.
However, Fukui in the same field of endeavor: a nerve stimulation system capable of easily and scrupulously adjusting a stimulation strength, discloses controlling a magnitude of a stimulation voltage supplied to the application electrodes (Fig. 2 and par. [0038]: …for notifying the nerve stimulation apparatus 10 of the start of adjustment is transmitted from the controller 20 (operation M1 of the controller 20 in FIG. 2)…the controller 20 displays a parameter corresponding to the initial value of the stimulus intensity, here, the voltage value);
the control unit includes  
a calculation means (Fig. 2 (32))  for calculating a magnitude of the stimulation voltage which is to be output depending on a first maximum stimulation  (par. [0031]: The calculation unit 32 is connected to the clock signal generation unit 23 and the first to third storage units 33 to 35. The calculation unit 32 calculates the stimulation intensity during adjustment based on the command signal input from the clock signal generation unit 23 and various information regarding the adjustment process), and 
an output means ([0032]: The encoding unit 36 is connected to the display unit 25 and the indicator unit 26, and outputs the converted stimulus intensity value to the display unit 25 and the indicator unit 26) for outputting the stimulation voltage while increasing the voltage in a stepwise manner based on the calculation results of the calculation means (Figs. 1 and 2 (32) and pars. [0040]: The nerve stimulation apparatus 10 and the controller 20 repeat the above operation while increasing the voltage value stepwise (in this case, increasing by 0.5 V) (increase process in FIG. 2: operations M3 to M6)… In addition, the first period and the increment value of the voltage in the process of increasing the stimulation intensity are not limited to the above-described example, and are set as appropriate by a doctor or the like, [0041]: …the process of increasing the stimulation intensity (voltage value) (before the voltage value reaches a predetermined upper limit value)…). This provides the benefit of a nerve stimulation system in which fine adjustment of stimulation intensity can be easily performed (par. [0010]).

Regarding claim 2, Brodard discloses the electrical stimulation treatment device according to Claim 1, except wherein 
the calculation means includes a storage portion which stores storage information based on how long a time has elapsed or how many times stimulation has been given from the start of the stimulation session in order to attain the first maximum stimulation, and calculates an increase rate of the stimulation voltage based on the storage information of the storage portion when the elapsed time or the stimulation frequency from the start of the stimulation session is input, thereby calculating a magnitude of the stimulation voltage based on the increase rate.  
Fukui discloses the calculation means includes a storage portion which stores storage information based on how long a time has elapsed or how many times stimulation has been given from the start of the stimulation session in order to attain the first maximum stimulation voltage (Fig. 1 and par. [0031]: …storage unit 33 stores an adjustment process of the stimulation intensity that is actually adjusted by the nerve stimulation apparatus 10, specifically, an initial value, a lower limit value, and an upper limit value of the stimulation intensity), and calculates an increase rate of the stimulation voltage based on the storage information of the storage portion when the elapsed time or the stimulation frequency from the start of the stimulation session is input, thereby calculating a  (Fig. 1 and par. [0031]: …storage unit 34 stores an increment value of the stimulus intensity when the stimulus intensity is increased stepwise…). This is for the purpose of storing the stimulation intensity adjustment process that is monitored in real time and determine the optimum stimulation intensity (par. [0014]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the external electrical stimulation device, as taught by Brodard, a control unit that stores the incremented stimulus intensity adjustment value as taught by Fukui in order to store the stimulation intensity adjustment process that is monitored in real time and determine the optimum stimulation intensity.
Regarding claim 3, Brodard discloses the electrical stimulation treatment device according to Claim 1 except which includes an input portion operated by a person to be treated when the person to be treated feels that stimulation is strong, wherein when the input portion is operated before attainment of the first maximum stimulation voltage, the output means does not increase the stimulation voltage until termination of the stimulation session from a time when the input portion is operated. 
Fukui discloses the electrical stimulation treatment device includes an input portion operated by a person to be treated when the person to be treated feels that stimulation is strong, wherein when the input portion is operated before attainment of the first maximum stimulation voltage, the output means does not increase the stimulation voltage until termination of the stimulation session from a time when the input portion is operated (par. [0035], [0041]: If the patient feels uncomfortable or uncomfortable during the process of increasing the stimulation intensity (voltage value) (before the voltage value reaches a predetermined upper limit value) (in the example of FIG. 2, the voltage value is 3.0 V). The patient performs a predetermined operation on the input unit 27 of the controller 20 and transmits a second command (second control signal) to stop increasing the stimulation intensity to the nerve stimulation apparatus 10). This provides the benefit of a nerve stimulation system in which fine adjustment of stimulation intensity can be easily performed (par. [0010]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the external electrical stimulation device, as taught by Brodard, to stop increasing the intensity during discomfort, as taught by Fukui, in order to provide the benefit of a nerve stimulation system in which fine adjustment of stimulation intensity can be easily performed.
Regarding claim 4, Brodard discloses the electrical stimulation treatment device according to Claim 3 except which includes a switch means capable of switching the voltage to the first maximum stimulation voltage or a calculation stimulation voltage calculated by the calculation means as a second maximum stimulation voltage which is used actually until termination of the stimulation session, wherein the output means uses the calculation stimulation voltage as the second maximum stimulation voltage when the input portion is operated before attainment of the first maximum stimulation voltage (pars.  [0041]: The patient performs a predetermined operation on the input unit 27 of the controller 20 and transmits a second command (second control signal) to stop increasing the stimulation intensity to the nerve stimulation apparatus 10 [0054] …the second adjustment mode of the present embodiment, the controller 20 is continuously placed on the nerve stimulation device 10 until the optimal stimulation intensity is determined…in the second adjustment mode, the stimulation intensity being adjusted is calculated (monitored) in real time by the controller 20). This provides the benefit of a nerve stimulation system in which fine adjustment of stimulation intensity can be easily performed (par. [0010]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the external electrical stimulation device, as taught by Brodard, to change maximum stimulation intensity as voltage, as taught by Fukui, in order to provide the benefit of a nerve stimulation system in which fine adjustment of stimulation intensity can be easily performed.
Regarding claim 5, Brodard discloses the electrical stimulation treatment device according to Claim 4 which includes a comparison means for comparing information based on how long a time has elapsed or how many times stimulation has been given from the start of the stimulation session in order to attain the first maximum stimulation voltage, with information on an actual elapsed time or an actual stimulation frequency from the start of the stimulation session, and a selection means for selecting a type of voltage of the switch means based on the comparison results of the comparison means when the input portion is operated (par. [0109]: …a table representing the relationship between the elapsed time since the adjustment of the stimulus intensity and the parameter of the stimulus intensity to be adjusted is stored in advance, the clock signal generated by the clock signal generator is counted, and the count amount (The stimulation intensity corresponding to (elapsed time) may be selected from a predetermined table, and the stimulation intensity being adjusted may be monitored). This provides the benefit of finely and easily adjusting the stimulation intensity when setting the optimal stimulation intensity (par. [0107]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the external electrical stimulation device, as taught by Brodard a maximum simulation intensity based on relationship of elapsed time and real time, as taught by Fukui, in order to finely and easily adjust the stimulation intensity when setting the optimal stimulation intensity.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brodard in view of Fukui, as applied to claims 1-5 and further in view of Wacnik et al. (Publication No. US 2013/0289667).
Regarding claim 6, the Brodard and Fukui combination discloses the electrical stimulation treatment device according to any one of Claim 1, except wherein the electrical stimulation treatment device includes a urination disorder treatment device.
Wacnik in the same field of endeavor: ramping parameter values for electrical stimulation therapy, discloses, the electrical stimulation treatment device includes a urination disorder treatment device (pars. [0002]: Electrical stimulators may be external …and may be used to deliver electrical stimulation therapy to patients to treat a variety of symptoms or conditions such as … urinary or fecal incontinence, [0038]: … sacral nerve stimulation (SNS).  SNS may be used to treat…urinary incontinence). This provides the benefit of treating patients suffering from pelvic floor disorders. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the external electrical stimulation device, as taught by Brodard and Fukui to treat urinary incontinence, as taught by Wacnik, in order to provide the benefit of treating patients suffering from pelvic floor disorders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADREANNE A. ARNOLD/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792